Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered January 2, 2008, which granted plaintiffs motion for partial summary judgment, unanimously reversed, on the law, without costs, the motion denied and the matter remanded for further proceedings.
*299General Municipal Law § 205-e created a cause of action for police officers injured in the course of their duties, where such injuries are shown to be practically and reasonably connected to a violation by the defendant of a statute or code. There are triable issues of fact here as to the applicability of various provisions of the Building Code relied on by plaintiff (see Sarmiento v C & E Assoc., 40 AD3d 524 [2007]). Defendant contends that the cited provisions of the 1968 Building Code and 1929 Multiple Dwelling Law are inapplicable because the building in question was erected in 1892. Plaintiff contends that certain “alterations” brought the building within the purview of the 1968 Code, but has not demonstrated that the nature and extent of the alterations subjected the building to the Code provisions cited. Furthermore, on this record, a factual dispute exists as to the applicability of the Housing Maintenance Code (Administrative Code of City of NY § 27-2005). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ.